Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding claims 8 and 10, Applicant has incorporated subject matter previously held as allowable into independent form including all intervening claims.  Accordingly, the rejections to these claims are withdrawn.
Regarding the remaining claims, Applicant’s arguments, filed 04 January 2022, have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an image processing device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose:
the imaging element including a plurality of photoelectric conversion elements and plurality of memories each provided respectively for each of the plurality of photoelectric conversion elements … and transferred to the memories and on which optical noise is superimposed as region image data for each of a plurality of divided regions of the memories, and
reads out data of a predetermined region again after reading for each region image data is finished … wherein
the predetermined region is a region in which the region image data is read out first from the memories.

While the prior art of record does disclose a plurality of memories provided respectively for each of the plurality of photoelectric conversion elements (for example, Sambonsugi discloses a floating diffusion capacitor 203 provided for each pair of photodiodes 201a/b to temporarily hold charge), the prior art of record fails to disclose that each memory has a plurality of divided regions, as required by the claim.  Additionally, while the prior art of record does disclose reading out of data of a predetermined region again (such as newly discovered reference Vogelsang, et al., US 20160028985 A1, which teaches a conditional readout after a partial readout when saturation reaches a threshold), the prior art does not appear to read upon the condition that the additional readout happens only after all other readouts first from the memories are finished.  Accordingly, the claim is considered allowable.

Regarding claim 8, the prior art of record fails to disclose or reasonably suggest an image processing device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose:
a display processor that outputs corrected image data obtained by correcting captured image data for each of the plurality of regions in accordance with optical noise decided in accordance with the data read out again by the image processor, the captured image data being captured by the imaging element and stored in the memory, wherein
based on a comparison result between a pair of region image data adjacent in a reading order of the image processor, the corrected image data is obtained by deciding a pixel position having the optical noise from region image data that is later in the reading order of the image processor, and correcting the captured image data for each region in accordance with the decided pixel position and an amount of the optical noise, and
the pixel position is decided based on a result of performing filter processing on the comparison result of the pair of region image data or is decided based on the comparison result of comparison after the pair of region image data are subjected to the filter processing.

While the prior art of record does disclose a display processor that outputs corrected image data, the prior art fails to disclose the specific conditions for obtaining the corrected image data centered on the pixel position as claimed.  Accordingly, the claim is considered allowable.

Regarding claim 10, the prior art of record fails to disclose or reasonably suggest an image processing device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose:
an image processor that reads out image data which is captured by an imaging element including a plurality of photoelectric conversion elements and transferred to a memory and on which optical noise is superimposed, as region image data for each of a plurality of divided regions of the memory, and
reads out data of a predetermined region again after reading for each region image data is finished; and […]
wherein in a case where a predetermined imaging condition is satisfied, the image processor performs processing of reading out the data again after reading for each of a plurality of the region image data is finished, and
the imaging condition is at least one of a condition that an imaging time period of the imaging element is shorter than a predetermined time period, or a condition that an image region of which brightness exceeds predetermined brightness is present in the image data stored in the memory.

Similar to claim 1, while the prior art of record does disclose reading out image data of a plurality of photoelectric conversion elements, the reference fails to disclose that each memory has a plurality of divided regions, as required by the claim.  Additionally, while the prior art of record does disclose reading out of data of a predetermined region again, the prior art does not appear to read upon the condition that the additional readout happens only after all other readouts first from the memories are finished.  Accordingly, the claim is considered allowable.

Regarding claim 13, the prior art of record fails to disclose or reasonably suggest an image processing device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose:
the imaging element including a plurality of photoelectric conversion elements and plurality of memories each provided respectively for each of the plurality of photoelectric conversion elements […] and transferred to the memories and on which optical noise is superimposed as region image data for each of a plurality of divided regions of the memories.

Similar to claim 1, while the prior art of record does disclose a plurality of memories provided respectively for each of the plurality of photoelectric conversion elements (for example, Sambonsugi discloses a floating diffusion capacitor 203 provided for each pair of photodiodes 201a/b to temporarily hold charge), the prior art of record fails to disclose that each memory has a plurality of divided regions, as required by the claim. Accordingly, the claim is considered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698